          Case 1:20-cv-02250-PAE-BCM Document 21
                                              20 Filed 01/06/21
                                                       01/04/21 Page 1 of 1




                                           The Le gal Ce nter
                                         One Ri ver fr ont Pl a za
                                       New ar k, N ew Jer s e y 0 7 102
                                          Tel : (9 73 ) 643 - 70 00
                                          Fa x (9 73 ) 6 43- 65 00
                                                                                             1/6/21


     Jordan E. Pace
     Of Counsel                                                                           101 Park Avenue
                                                                                                  28th Floor
     Admitted In NY, NJ                                                                New York, NY 10178
     Direct Dial: 973-643-4295                                                          Tel: (212) 643-7000
     Email: jpace@sillscummis.com                                                       Fax: (212) 643-6500




                                              January 4, 2021
    VIA ECF

    Honorable Barbara Moses
    United States Magistrate Judge
    Southern District of New York
    Daniel Patrick Moynihan Courthouse
    500 Pearl Street, Room 740
    New York, New York 10007

           Re:      Nixon v. Performance Apparel Corp., No. 20-cv-2250 (PAE) (BCM)

    Dear Judge Moses:

    This firm represents Performance Apparel Corp., the Defendant in the above-captioned action.
    We write to inform the Court that the parties have reached an agreement in principle to resolve
    this matter without further litigation.

    Accordingly, we respectfully request that the Initial Case Management Conference currently
    scheduled for January 12, 2021 (ECF No. 19) be adjourned sine die in order to allow the parties to
    finalize a written agreement. The parties will either file a stipulation of dismissal or will report
    back to the Court within 60 days on the status. Plaintiff consents to this request.

    We are available to provide additional information as Your Honor may require.

                                                                   Respectfully submitted,



                                                          Jordan E. Pace
Application GRANTED. The initial case management conference currently scheduled for January 12, 2021 is
hereby ADJOURNED sine die. SO ORDERED.

___________________________
Barbara Moses, U.S.M.J.
January 6, 2021
